Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims 1, 12, 20 objected to because of the following informalities:
Claim 1, line 15, “the position of the vehicle” should be – the position of the vehicle relative to the wireless charger—
Claim 1, line 30, “a charge receiving device” should be – a charge receiver—
Claim 12, line 27, “the position of the vehicle” should be – the position of the vehicle relative to the wireless charger—
Claim 12, line 36, “a charge receiving device” should be – a charge receiver—
Claim 20, line 17, “the position of the vehicle” should be – the position of the vehicle relative to the wireless charger—
Claim 20, line 14, “the position of the vehicle” should be – the position of the vehicle relative to the wireless charger—
Claim 20, line 32, “a charge receiving device” should be – a charge receiver—
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3. Claims 12, 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation” the vehicle control unit configured to… obtain a measured distance between the first wireless device and the second wireless device, wherein the distance is measured based on the wireless communication; determine, based on the measured distance, a position of the vehicle relative to the wireless charger; the vehicle control unit is configured to control one or more wireless devices of the vehicle to receiving the position of the vehicle from a processor associated with the wireless charger, wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless devices relative to the wireless charger, and wherein the plurality of wireless devices includes the second wireless device,” which renders the claim vague and indefinite.  
Claim 12 first recites “the vehicle control unit configured to… obtain a measured distance between the first wireless device and the second wireless device, … determine, based on the measured distance, a position of the vehicle relative to the wireless charger, then recites “the vehicle control unit is configured to control one or more wireless devices of the vehicle to receive the position of the vehicle from a processor associated with the wireless charger.”  It is unclear, how the vehicle control unit can directly receive the position of the vehicle from the wireless charger, while the vehicle control unit still need to determine the position of the vehicle based the obtained measured distance even it directly receives the position of vehicle from the wireless charger.
Para [0068] of Applicant’s specification discloses that “the relative position of the vehicle can be calculated by the vehicle system or a processor external to the vehicle. If the position of the vehicle is calculated by a processor external to the vehicle (e.g., a processor of the second wireless device or some other processor associated with the wireless charger), then the position may be communicated to a processor in the vehicle (e.g., to the first wireless device or an ECU, using UWB transmission) for performing the trajectory calculation in step 708.”  This discloses that the relative position either calculated/determined in the wireless charger or in the vehicle, but not both. For Examination purpose, the limitation in claim 12 has been interpreted as  ”the vehicle control unit configured to …  
charger, the vehicle control unit is configured to control one or more wireless devices of the vehicle to  receive the position of the vehicle from a processor associated with the wireless charger, wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, wherein the measured distances are measured based on the wireless communication; and further based on known positions of the plurality of wireless devices relative to the wireless charger, and wherein the plurality of wireless devices includes the second wireless device.”
Claims 14-19 are rejected for the same reason above because they depend on claim 12.
Claim 20 recites the limitation, “ the one or more processors to: …obtain a measured distance between the first wireless device and the second wireless device, wherein the distance is measured based on the wireless communication; determine, based on the measured distance, a position of the vehicle relative to the wireless charger, wherein to determine the position of the vehicle relative to the wireless charger, the one or more processors are configured to perform one of: calculating the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless devices relative to the wireless charger, wherein the plurality of wireless devices includes the second wireless device, and wherein the known position of at least one wireless device of the plurality of wireless devices is determined using a distance measurement based on wireless communication between the plurality of wireless devices; or receiving the position of the vehicle from a processor associated with the wireless charger, wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle.”
It is unclear that while the processor can directly receive the position of the vehicle form a processor associated with the wireless charger, the processor still needs to determine the position of the vehicle based the obtained measured distance even it directly receives the position of vehicle from the wireless charger.
Para [0068] of Applicant’s specification disclose “the relative position of the vehicle can be calculated by the vehicle system or a processor external to the vehicle.” If the position of the vehicle is calculated by a processor external to the vehicle (e.g., a processor of the second wireless device or some other processor associated with the wireless charger), then the position may be communicated to a processor in the vehicle (e.g., to the first wireless device or an ECU, using UWB transmission) for performing the trajectory calculation in step 708.”  This disclose the relative position either calculated/determined in the processor in wireless charger or the processor in the vehicle, but not both. For Examination purpose, the limitation in claim 20 has been interpreted as” the one or more processors to: …vehicle relative to the wireless charger, wherein to determine the position of the vehicle relative to the wireless charger, the one or more processors are configured to perform one of: obtaining a measured distance between the first wireless device and the second wireless device, wherein the distance is measured based on the wireless communication; calculating the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless devices relative to the wireless charger, wherein the plurality of wireless devices includes the second wireless device, and wherein the known position of at least one wireless device of the plurality of wireless devices is determined using a distance measurement based on wireless communication between the plurality of wireless devices;
 or receiving the position of the vehicle from a processor associated with the wireless charger, wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle,  wherein the measured distances are measured based on the wireless communication; and further based on known positions of the plurality of wireless devices relative to the wireless charger, and wherein the plurality of wireless devices includes the second wireless device;”


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claim(s) 12, 14, 15, 19, 20 are rejected under 35 U.S.C. 103 as unpatentable over YU ( CN106530820A) in view of Oman (US20150015193A1) and Vermue (US20170276534A1). 
With regard to claim 12, Yu teaches a vehicle system for aligning a vehicle to a wireless charger, comprising: at least a first wireless device located on the vehicle (vehicle mounted UWB positioning unit, page 6 of translation, para 4) and
a vehicle control unit (page 10 of translation, para 1, 2, vehicle control unit) coupled to the first wireless device (vehicle mounting UWB transmit information to vehicle control unit, page 10 of translation para 2) which means they coupled together) the vehicle control unit configured to:
control the first wireless device such the first wireless device performs wireless communication with at least a second wireless device external to the vehicle (UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4), wherein the first wireless device has a stationary position relative to the vehicle( vehicle mounted UWB positioning unit, page 6 of translation, para 3, para 4), and wherein the second wireless device has a stationary position relative to the wireless charger(UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4);
obtain a measured distance between the first wireless device and the second wireless device( calculate the distance between the wireless charging device and the vehicle charging receiving board based on UWB, page 6 of translation, para 3, para 4)  , wherein the distance is measured based on the wireless communication(UWB, page 6 of translation para 3, para 4);
determine, based on the measured distance, a position of the vehicle relative to the wireless charger(the UWB micro base station can receive the wireless pulse signal from the UWB positioning unit to calculate the precise distance between the power supply board and the on-board charging receiving board, and then directly send it to the vehicle-mounted system of the target vehicle through the parking space unit, to achieve more accurate relative positioning. Page 9 of translation, para 2); and wherein to determine of the position of the vehicle relative to the wireless charger comprises receive the position of the vehicle from a processor associated with the wireless charger (page 9, para 2, And sends the relative positioning information and parking space information of the power supply board and the car charging receiving board obtained by the UWB micro base station to the vehicle .also see page 8, para 2, the
UWB micro base station can receive the wireless pulse signal from the UWB positioning
unit to calculate the precise distance between the power supply board and the on-board
charging receiving board, and then directly send it to the vehicle-mounted system of the
target vehicle through the parking space unit, To achieve more accurate relative positioning.
page 6, para 3, plurality of UWB micro base stations are installed on the four corners of the parking space and the wireless charging device ) the plurality devices includes the second wireless devices (page 6, para 3, plurality of UWB micro base stations are installed on the four corners of the parking space and the wireless charging device)
calculate, based on the determined position of the vehicle relative to the wireless charger, a trajectory according to which the vehicle can be maneuvered into a charging position in which a charge receiving device of the vehicle is aligned with respect to the wireless charger( para 10 of translation para 2, page 11 of translation, para 1, When the vehicle approaches, the target parking space information (parking space width a and parking space length b) and relative positioning information between the vehicle receiving board and the surface power supply board (lateral distance d and longitudinal distance c), sent by the parking space unit to the vehicle control unit  . Vehicle control unit combines the above received information, select the appropriate parking mode (parallel parking or vertical parking), and then automatically generate parking trajectory generated in the parking sensor with the help of the safe control of the vehicle into the appropriate parking spaces Charge matching area, making the car receiver board and power supply board to successfully match)
Yu does not explicitly teach wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless relative to the wireless charger, and wherein the plurality of wireless devices includes the second wireless device.
However, Oman teaches wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle ([0033]the controller 20 of wireless charger is configured to determine a location of the wireless charging station 16 relative to the vehicle 14 based on distances between the plurality of UWBXs (22, 40, 42) and the vehicle UWBX 46.,[0033]) where the plurality of wireless device including the second wieless device (22, 40, 42, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, to configure the processor associated with the wireless charger to calculate the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, as taught by Oman, as the wireless charging station may be located in a more benign environment such as a vehicle garage, and so the reliability of the controller 18 and UWBXs 22, 40, and 42 may be increased ( para 33 of Oman). Furthermore, a person of ordinary skill in the art would have been able to carry out the operation. And the modification achieves the predictable result of integrating the positioning calculation system and wireless charging system together reduces the number of equipment’s, reduce the cost and simply the process. The modification carried out according to known methods to yield the predictable result of integrating the positioning calculation system and wireless charging system together reduce the number of equipment, reduce the cost and simply the process. 
In addition,  Vermue teaches calculate the position of vehicle  based on known positions of the plurality of wireless devices while the plurality of wireless devices includes the second wireless device  ([0008]wherein the UWB tag is fixed in a known position relative to one of the agricultural harvester or the container and the UWB base station is fixed in a known position relative to the other of the agricultural harvester or the container, wherein the distance of the UWB tag to the UWB base station is determined from the communication between the UWB tag and the UWB base station; and the position of the agricultural vehicle relative to the container is obtained from the distance of the UWB tag to the UWB base station,  Fig. 3 shows a plurality of 7s.  Here, the UWB tag is corresponding to the first wireless devices ( stationary to the vehicle) and UWB base station is corresponding to the second wireless device ( because it is external to the vehicle contained UWB base station) Fig. 3 shows a lot of UWB base station 8 and Vermue teaches about wireless base station in the wireless charger as discussed above)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Oman, to calculate the position of vehicle based on known positions of the plurality of wireless devices, as taught by Vermue, in order to accurate calculate the position of the vehicle ([0030][0031] of Vermue) and improve the performance of the system with low cost.
With regard to claim 14, the combination of Yu, Oman and Vermue teaches all the limitations of claim 12.
Yu does not teach the position of the vehicle relative to the wireless charger is trilaterated from the measured distances.
	However, Oman teaches the position of the vehicle relative to the wireless charger is trilaterated from the measured distances (the controller 18 can determine the relative location (e.g. the distance 12 and the direction 44) of the vehicle 14 with respect to the wireless charging station 16 using triangulation or trilateration [0019])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to configure the position of the vehicle relative to the wireless charger to be trilaterated from the measured distances, as taught by Oman, because  with trilateration the controller  does not need additional information such as gear selection or vehicle travel direction ([0019] of Oman), therefore the system can avoid additional cost of the system and becomes more compact.
With regard to claim 15, the combination of Yu, Oman and Vermue teaches all the limitations of claim 12, and Vermue further teaches the vehicle control unit determines the position of the vehicle relative to the wireless charger by:
combining the measured distance with sensor data from at least one sensor of the vehicle (When the vehicle reaches the target parking spaces, turn on the automatic parking system. Parked in the charging parking spaces, the position of the wireless charging device on the target parking spaces and the target parking spaces is identified through the on-board camera and the on-board ultrasonic radar sensor, page 10 of translation, para 2).
With regard to claim 19, the combination of Yu, Oman and Vermue teaches all the limitations of claim 12, and Vermue further teaches 
perform automated parking, the automated parking maneuvering the vehicle according to the calculated trajectory such that the vehicle parks into the charging position ( para 10 of translation,  para 2, page 11 of translation, para 1 Vehicle control unit combines the above received information, select the appropriate parking mode (parallel parking or vertical parking), and then automatically generate parking trajectory generated in the parking sensor with the help of the safe control of the vehicle into the appropriate parking spaces Charge matching area, making the car receiver board and power supply board to successfully match).
With regard to claim 20, Yu teaches a computer-readable storage medium containing instructions (page 10 of translation para 1, para2 describes a control unit, and control unit can process the instruction on memory) that, when executed by one or more processors (page 10 of translation,  para 1, 2 vehicle  control unit) of a computer, cause the one or more processors to: perform wireless communication ( communication, page 6 of translation para 3, para 4) between at least a first wireless device of the vehicle ( vehicle mounted UWB positioning unit, page 6 of translation, para 3, para 4), and at least a second wireless device external to the vehicle(UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4), and wherein the second wireless device has a stationary position relative to the wireless charger(UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4);
obtain a measured distance ( calculate the distance between the wireless charging device and the vehicle charging receiving board based on UWB, page 6 of translation, para 3, para 4)  between the first wireless device ( vehicle mounted UWB positioning unit, page 6 of translation, para 3, para 4)  and the second wireless device(UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4), wherein the distance is measured based on the wireless communication (UWB, page 6 of translation para 3, para 4);
determine, based on the measured distance, a position of the vehicle relative to the wireless charger ((the UWB micro base station can receive the wireless pulse signal from the UWB positioning unit to calculate the precise distance between the power supply board and the on-board charging receiving board, and then directly send it to the vehicle-mounted system of the target vehicle through the parking space unit, to achieve more accurate relative positioning. Page 9 of translation, para 2); and
wherein the determining of the position of the vehicle relative to the wireless charger comprises one of: 
calculating the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless devices relative to the wireless charger, wherein the plurality of wireless devices includes the second wireless device, and wherein the known position of at least one wireless device of the plurality of wireless devices is determined using a distance measurement based on wireless communication between the plurality of wireless devices; or receive the position of the vehicle from a processor associated with the wireless charger ((page 9, para 2, And sends the relative positioning information and parking space information of the power supply board and the car charging receiving board obtained by the UWB micro base station to the vehicle .also see page 8, para 2, the UWB micro base station can receive the wireless pulse signal from the UWB positioning unit to calculate the precise distance between the power supply board and the on-board charging receiving board, and then directly send it to the vehicle-mounted system of the
target vehicle through the parking space unit, To achieve more accurate relative positioning.
page 6, para 3, plurality of UWB micro base stations are installed on the four corners of the parking space and the wireless charging device )  the plurality devices includes the second wireless devices (page 6, para 3, plurality of UWB micro base stations are installed on the four corners of the parking space and the wireless charging device)
Yu does not explicitly teach wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless relative to the wireless charger, and wherein the plurality of wireless devices includes the second wireless device.
However, Oman teaches wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle ([0033]the controller 20 of wireless charger is configured to determine a location of the wireless charging station 16 relative to the vehicle 14 based on distances between the plurality of UWBXs (22, 40, 42) and the vehicle UWBX 46.,[0033]) where the plurality of wireless device including the second wieless device (22, 40, 42, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, to configure the processor associated with the wireless charger to calculate the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, as taught by Oman, as the wireless charging station may be located in a more benign environment such as a vehicle garage, and so the reliability of the controller 18 and UWBXs 22, 40, and 42 may be increased ( para 33 of Oman). A person of ordinary skill in the art would have been able to carry out the operation after the modification. Furthermore, the modification achieves the predictable result of integrating the positioning calculation system and wireless charging system together reduce the number of equipment, reduce the cost and simply the process. The modification carried out according to known methods to yield the predictable result of integrating the positioning calculation system and wireless charging system together reduce the number of equipment, reduce the cost and simply the process. 
In addition,  Vermue teaches calculate the position of vehicle  based on known positions of the plurality of wireless devices while the plurality of wireless devices includes the second wireless device  ([0008]wherein the UWB tag is fixed in a known position relative to one of the agricultural harvester or the container and the UWB base station is fixed in a known position relative to the other of the agricultural harvester or the container, wherein the distance of the UWB tag to the UWB base station is determined from the communication between the UWB tag and the UWB base station; and the position of the agricultural vehicle relative to the container is obtained from the distance of the UWB tag to the UWB base station,  Fig. 3 shows a plurality of 7s.  Here, the UWB tag is corresponding to the first wireless devices ( stationary to the vehicle) and UWB base station is corresponding to the second wireless device ( because it is external to the vehicle contained UWB base station) and Vermue teaches about wireless base station in the wireless charger)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Oman, to calculate the position of vehicle based on known positions of the plurality of wireless devices, as taught by Vermue, in order to accurate calculate the position of the vehicle ([0030][0031] of Vermue) and improve the performance of the system with low cost.


5. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A) Oman (US20150015193A1) and Vermue (US20170276534A1) in further view of Brulle-Drews (US 2005/0086051A1)
With regard to claim 16, the combination of Yu, Oman and Vermue teaches all the limitations of claim 15, and Yu further teaches the at least one sensor includes a camera ( on-board camera page 10 of translation, para 2),
 Yu does not teach the vehicle control unit determines the position of the vehicle relative to the wireless charger by: determining, using image data from the camera, an angle of the vehicle relative to the wireless charger.
However, Brulle-Drews teaches the vehicle control unit determines the position of the vehicle relative to the wireless charger by: determining, using image data from the camera, an angle of the vehicle relative to the wireless charger (a video camera may be provided for measuring the distance and the angle of a traffic sign with respect to the vehicle,[0041], and Yu teaches detect the relationship/distance between a wireless charger to the vehicle, the combination of Brulle-Drews and Yu teaches a camera can be used to determine angle of the vehicle to the wireless charger )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to determine, using image data from the camera, an angle of the vehicle relative to the wireless charger, as taught by Brulle-Drews, in order to accurately calculate the position of the vehicle using the system mounted in a vehicle and associated with the vehicle's navigation system for providing information to a driver of the vehicle [0008] of Brulle-Drews.

6. Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A) Oman (US20150015193A1)   and Vermue (US20170276534A1) in further  view of Anderson (US 20070042803 A1)
With regard to claim 17, the combination of Yu, Oman and  Vermue teaches all the limitations of claim 12, but not the vehicle control unit determines the position of the vehicle relative to a two-dimensional coordinate of the wireless charger.
However, Anderson teaches the vehicle control unit (54, 64, Fig. 3) determines the position of the vehicle relative to a two-dimensional coordinate of the wireless charger ( a positioning system ( inside 64, Fig. 3) determine relative position (e.g., in two or three dimensions) between a reference point on the vehicle and an object, [0040])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to determine the position of the vehicle relative to a two-dimensional coordinate of the wireless charger, as taught by Anderson, because two-dimensional space can more accurately reflect the position of the vehicle compared to the one-dimensional space, and use two-dimensional plane can increase the accuracy and efficiency of the operation.

7. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A), Oman (US20150015193A1) Vermue (US20170276534A1) in further view of  Knutson (US6983204B2)  and  ITO (JP-2016038700-A).
With regard to claim 18, the combination of Yu, Oman and Vermue teaches all the limitations of claim 12, but not monitor the position of the vehicle relative to the wireless charger, wherein the monitoring of the position of the vehicle comprises: predicting a future position of the vehicle based on vehicle dynamics data, wherein the vehicle dynamics data includes data indicating a speed of the vehicle and a yaw of the vehicle  updating the prediction based on the measured distance between the first wireless device and the second wireless device  and recalculate the trajectory in response to determining, based on the monitoring, that the vehicle is deviating from the trajectory.
However, Knutson teaches monitor the position of the vehicle relative to the wireless charger (current position of vehicle are monitored and used to recalculate the new route 408, 409 Fig. 4 and claim 3 of Knutson, current position of vehicle is retrieved on continuing basis, Yu teaches about using the relative position to determine the route ); and recalculate the trajectory in response to determining, based on the monitoring, that the vehicle is deviating from the trajectory ( abstract) the route is automatically updated whenever the vehicle strays from the set course, claim 5 of Knutson recalculating is accomplished whenever predetermined changes are detected in either said traffic conditions or whenever said current position is not along said selected travel route.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to monitor the position of the vehicle relative to the wireless charger; and recalculate the trajectory in response to determine, based on the monitoring, that the vehicle is deviating from the trajectory, as taught by Knutson, in order to implement mapping system which provides more accurate information to a user regarding expected travel time, routing and on-course conditions of a vehicle in traveling between selected starting points and a destination ( see col 1, line 55-60).
In addition, Ito teaches predicting a position of the vehicle based on vehicle dynamics data, wherein the vehicle dynamics data includes data indicating a speed of the vehicle and a yaw of the vehicle (the vehicle specifying unit 164a derives a predicted vehicle position based on the relative distance z, the horizontal distance x, the speed of the host vehicle 1, and the yaw rate (S304-9). The predicted vehicle position is a position predicted (estimated) with the relative position of the object 224 (vehicle) in the next frame[0046] of translation); and updating the prediction based on the measured distance between the first wireless device and the second wireless device ( predicted vehicle position also based on relative distance z between two objects, [0046] and Yu teaches about the relative distance between the two wireless device, the combination of Ito and Yu teaches update the prediction based on the measured distance between the first wireless device and the second wireless device) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, Oman, Vermue, and Knutson, to predict a position of the vehicle based on vehicle dynamics data, wherein the vehicle dynamics data includes data indicating a speed of the vehicle and a yaw of the vehicle; and update the prediction based on the measured distance between the first wireless device and the second wireless device, as taught by Ito, in order to control the operation of vehicle based on dynamics data, implement an adaptive control of the system, and more accurately provide the position of the vehicle for further operation.



Allowable Subject Matter
 8. Claims 1, 3-11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Regard to claim 1, the prior art of record fails to teach or suggest “ calculating, by a processor of the vehicle, the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless devices relative to the wireless charger, wherein the plurality of wireless devices includes the second wireless device, and wherein the known position of at least one wireless device of the plurality of wireless devices is determined using a distance measurement based on wireless communication between the plurality of wireless devices as a whole in addition to other limitation of the claim.
Claims 3-11 depend on claim 1.

Response to Argument
9.  Regard to claim 1, the applicant’s argument is persuasive, and the rejections to claim 1, 3-11 are withdrawn.
Applicant’s arguments with respect to claim(s) 12, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roehrl (US20160318413A1) teaches about a position determining system  in vehicle.
Chen  (US20150061576A1) teaches the vehicle positioning for wireless charger with vehicle calculate the position information.
Park (US20190173327A1) teaches determining the relative position and orientation of the wireless power receiver comprises determining the relative position based on signals from wireless communication beacons in proximity to and at known locations relative to the wireless power transmitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836